[Cite as Mobley v. Supreme Court of Ohio, 2021-Ohio-391.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

Alphonso D. Mobley et al.,                         :

                Plaintiffs-Appellants,             :                No. 20AP-292
                                                            (Ct. Cl. No. 2020-00126JD)
v.                                                 :
Supreme Court of Ohio,                                      (ACCELERATED CALENDAR)
                                                   :
                Defendant-Appellee.
                                                   :


                                          D E C I S I O N

                                  Rendered on February 11, 2021


                On brief: Alphonso D. Mobley, Jr. and Tyrice Hill, pro se.

                On brief: Dave Yost, Ohio Attorney General and Michelle C.
                Brizes, for appellee.

                             APPEAL from the Ohio Court of Claims

BEATTY BLUNT, J.

        {¶ 1} Plaintiffs-appellants, Alphonso D. Mobley, Jr. and Tyrice Hill, appeal the
judgment of the Court of Claims of Ohio dismissing their lawsuits against defendant-
appellee, the Supreme Court of Ohio.
        {¶ 2} Mobley and Hill filed the underlying complaint in the Court of Claims on
February 20, 2020. The complaint is somewhat muddled, but essentially asserts claims in
negligence and use of a sham legal process, and requests both a declaration that the
Supreme Court acted in bad faith when it dismissed their habeas corpus petitions and
denied their motions for reconsideration, as well as a declaration that the decisions on those
petitions were "rendered without reasons therefore" are "void, invalid, and not final" and
violate "section 2921.52 of the revised code * * *." (Compl. at 6).
        {¶ 3} Mobley and Hill's complaint observes that Ohio Constitution Article IV
Section 2(C) states that "[t]he decisions in all cases in the supreme court shall be reported,
                                                                                             2
No. 20AP-292
together with the reasons therefor." In accordance with its normal practice upon review of
such petitions, when it determined the petitions were procedurally defective or otherwise
meritless the Supreme Court dismissed the habeas corpus petitions filed by Mobley and
Hill with brief entries and without discussion of the rationales underlying those dismissals.
Compare Compl. Ex A and G with Ohio Sup.Ct.Prac.R. 12.04(C) ("After the time for filing
an answer to the complaint or a motion to dismiss, the Supreme Court will dismiss the case;
issue an alternative or peremptory writ, if a writ has not already been issued; or deny the
request for the writ."). See also, e.g., Polley v. Collins, 160 Ohio St.3d 1446, 2020-Ohio-
5169, (dismissing petition for habeas corpus in 2020-1140). Mobley and Hill's complaint
contended that because the entries dismissing their habeas corpus petitions do not include
the "reasons therefor" mentioned in the state constitution that the entries are void, and
further asserted that the decisions of the court therefore constitute both negligence and a
sham legal process.
       {¶ 4} On March 18, 2020, the Supreme Court filed a motion to dismiss Mobley and
Hill's complaint, arguing pursuant to Civ.R. 12(B) that the Court of Claims lacked
jurisdiction over the cause and that Mobley and Hill had failed to state a claim upon which
relief could be granted. (Mot. to Dismiss at 2.) The motion observed that the Court of Claims
lacks jurisdictional authority to adjudicate constitutional claims, see, e.g., Hamilton v. Ohio
Dept. of Rehab. & Corr., 10th Dist. No. 06AP-916, 2007-Ohio-1173, ¶ 14, and that Mobley
and Hill's claims against the Supreme Court were barred as a result of judicial immunity,
see, e.g., Howard v. Supreme Ct. of Ohio, 10th Dist. 04AP-1093, 2005-Ohio-2130, as the
complaint "does not allege that any justice of the Supreme Court took any action they do
not normally perform or that the Plaintiffs dealt with the Supreme Court in any an [sic]
extra-judicial capacity." (Mot. to Dismiss at 4.)
       {¶ 5} On April 29, 2020, the Court of Claims granted the Supreme Court's motion
and dismissed the case. The court observed that its limited jurisdiction under statute " 'does
not include the right to adjudicate claims based upon provisions of the Ohio and United
States Constitutions,' " id. at 2, quoting Martin v. Ohio Dept. of Rehab. & Corr., 10th Dist.
No. 16AP-585, 2017-Ohio-1124, ¶ 5, and held that insofar as Mobley and Hill's claims
asserted constitutional violations, they must be dismissed pursuant to Civ.R. 12(B)(1) for
lack of jurisdiction. The court further concluded that insofar as the claims alleged violations
                                                                                            3
No. 20AP-292
of criminal statutes, including their claim for use of a sham legal process under R.C.
2921.52, it lacked jurisdiction to consider them. Id., citing Evans v. Ohio Dept. of Rehab. &
Corr., 10th Dist. No. 18AP-713, 2019-Ohio-3788, ¶ 12. Finally, the court held that Mobley
and Hill's claims by their very nature were claims that the Supreme Court of Ohio had
injured them in the regular performance of its duties, and that therefore they were barred
by judicial immunity as set forth in Howard. The court quoted Voll v. Steele, 141 Ohio St.
293, 301 (1943), and observed that "[n]o civil action can be maintained against a judicial
officer for the recovery of damages by one claiming to have been injured by his judicial
action within his jurisdiction." Id. The court concluded that "[i]n the end, plaintiffs have
asserted claims against the Ohio Supreme Court based on its fulfillment of basic duties
relative to its role as Ohio's highest court." (April 9, 2020 Entry of Dismissal at 3.)
Accordingly, the court held that Mobley and Hill had failed to state an actionable claim and
dismissed their complaint pursuant to Civ.R. 12(B)(6). Id.
       {¶ 6} This timely appeal followed. Mobley and Hill now assert two assignments of
error with the Court of Claims' judgment, and for ease of review, we will address them
together.
              [I]. The trial court abused its discretion when it dismissed
              Plaintiffs' claim of negligence against the State of Ohio
              determining it retained its immunity.

              [II]. The trial court abused its discretion when it dismissed
              Plaintiffs' Use of Sham Legal Process claim against the Justices
              of the Ohio Supreme Court; and erred as a matter of law when
              it failed to determine the civil liability of the justices of the
              Supreme Court pursuant to section 9.86 and 2743.02(F) of the
              Revised Code.

       {¶ 7} In their first assignment of error, Mobley and Hill assert that the Court of
Claims wrongly held that the Supreme Court acted with judicial immunity, and in in their
second assignment of error they argue that the trial court improperly held that the Court of
Claims lacked jurisdiction over their claims under R.C. 9.86 and 2743.02.
       {¶ 8} Civ.R. 12(B)(1) authorizes the filing of a motion to dismiss a complaint based
upon "lack of jurisdiction over the subject matter," and Civ.R. 12(B)(6) authorizes the filing
of such a motion for "failure to state a claim upon which relief can be granted."
              A motion to dismiss for failure to state a claim under Civ.R.
              12(B)(6) tests the sufficiency of the complaint. Accepting all
                                                                                             4
No. 20AP-292
               factual allegations of the complaint as true and making all
               reasonable inferences in favor of the non-moving party, the
               court must determine only whether the allegations of the
               complaint are legally sufficient to state a claim. In order for a
               court to dismiss plaintiff's complaint, it must appear beyond
               doubt that plaintiff can prove no set of facts in support of the
               claim that would entitle him to relief. Under Civ.R. 12(B)(1), the
               question is whether plaintiff alleges any cause of action the
               court has authority to decide.

(Internal citations omitted.) Howard at ¶ 7. In reviewing the decision of the trial court to
dismiss, we note that Mobley and Hill have misstated our standard of review on appeal, and
have ironically suggested that the Court of Claims is due more deference than the law
requires. We do not review this case for an abuse of the trial court's discretion; rather, this
court's standard of review over trial court decisions on Civ.R. 12(B)(1) and 12(B)(6) rulings
is de novo. Id. at ¶ 6, citing Kramer v. Installations Unlimited, Inc., 147 Ohio App.3d 350,
2002-Ohio-1844 (5th Dist.2002). "We review the grant of the motion to dismiss afresh,
again taking the factual allegations of the complaint as true and drawing all reasonable
inferences in favor of [the plaintiff]." Habibi v. Univ. of Toledo, 10th Dist. No. 19AP-583,
2020-Ohio-766, ¶ 10.
        {¶ 9} R.C. 2743.02(F) is the state's Court of Claims limited waiver of immunity and
jurisdictional statute, and provides:
               A civil action against an officer or employee, as defined in
               section 109.36 of the Revised Code, that alleges that the
               officer’s or employee’s conduct was manifestly outside the
               scope of the officer’s or employee’s employment or official
               responsibilities, or that the officer or employee acted with
               malicious purpose, in bad faith, or in a wanton or reckless
               manner shall first be filed against the state in the court of
               claims that has exclusive, original jurisdiction to determine,
               initially, whether the officer or employee is entitled to
               personal immunity under section 9.86 of the Revised Code and
               whether the courts of common pleas have jurisdiction over the
               civil action. The officer or employee may participate in the
               immunity determination proceeding before the court of claims
               to determine whether the officer or employee is entitled to
               personal immunity under section 9.86 of the Revised Code.

        {¶ 10} R.C. 9.86 is the state's general immunity statute, and provides, in pertinent

part:
                                                                                           5
No. 20AP-292
              [N]o officer or employee shall be liable in any civil action that
              arises under the law of this state for damage or injury caused in
              the performance of his duties, unless the officer’s or employee’s
              actions were manifestly outside the scope of his employment or
              official responsibilities, or unless the officer or employee acted
              with malicious purpose, in bad faith, or in a wanton or reckless
              manner. This section does not eliminate, limit, or reduce any
              immunity from civil liability that is conferred upon an officer
              or employee by any other provision of the Revised Code or by
              case law.

Finally, in relation to judicial immunity, this Court has held:

              A judge is exempt from civil liability for actions taken in his or
              her judicial capacity. Judicial immunity applies not only to
              judges personally, but extends to courts and the state itself in
              its judicial functions. Ohio law is clear that a plaintiff claiming
              to have been injured by judicial action within the scope of the
              judge's jurisdiction has no civil action against the judge for
              recovery of damages. Nor is a judge liable for actions taken
              within the judge's discretion. Indeed, a judge is immune for
              actions taken within the judge's official capacity even if those
              actions were in error, in excess of authority, or malicious.

              Factors to consider in determining whether a judge's act is
              judicial include (1) the nature of the act itself, and whether it is
              a function normally performed by a judge, and (2) the
              expectation of the parties, and whether he or she dealt with the
              judge in his or her judicial capacity. A judicial function thus
              includes interpreting the law in matters over which the judge
              has jurisdiction. A judge will be liable only if (1) the judge acted
              in a clear absence of all jurisdiction, or (2) the action at issue
              was not judicial in nature, meaning not normally performed
              by a judge. The inquiry focuses on the nature of the act, and
              not on whether the act was proper.

(Internal citations omitted, emphasis added.) Howard at ¶ 12-13.

       {¶ 11} Upon review of this law, it should be clear that Mobley and Hill's claims fail
and the decision of the Court of Claims dismissing their complaint should be affirmed. As
noted by the Court of Claims, insofar as their claim is that the Supreme Court of Ohio acted
unconstitutionally by failing to provide the "reasons therefor" its decision to dismiss their
petitions for habeas corpus, it arises from an alleged constitutional violation and requires
constitutional interpretation—it is accordingly outside the subject-matter jurisdiction of
                                                                                          6
No. 20AP-292
the Court of Claims to determine. (Entry of Dismissal at 2.) See also Martin v. Ohio Dept.
of Rehab. & Corr., 10th Dist. No. 16AP-585, 2017-Ohio-1124, ¶ 5. Moreover, the actions
Mobley and Hill allege harmed them—the dismissal of their habeas corpus petitions—are
judicial in nature and are routinely performed by the Supreme Court and other courts of a
similar nature. Dismissal of such petitions are quintessentially judicial actions, and the
Supreme Court is immune from suit for such actions under Voll and Howard. For these
reasons, the claims asserted by Mobley and Hill cannot survive the state's motion to dismiss
pursuant to Civ.R. 12(B)(1) and 12(B)(6). The trial court's analysis and dismissal of their
complaint was accordingly correct.
       {¶ 12} Mobley and Hill's two assignments of error are accordingly overruled, and
the decision of the Ohio Court of Claims dismissing their complaint is affirmed.
                                                                      Judgment affirmed.
                  DORRIAN, P.J., and LUPER SCHUSTER, J., concur.